EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/16/2021 with respect to claims 1-6 and 13-16 have been fully considered and are persuasive.  The rejection of claims 1-6 and 13-16 has been withdrawn. 
Response to Amendment
The amendment submitted 11/16/2021 has been accepted and entered.  Claim 1 is amended.  Claims 7-12 are cancelled.  No new claims are added.  Thus, claims 1-6 and 13-16 are examined. 
Allowable Subject Matter
Claims 1-6 and 13-16 are allowable over the prior art.
Independent claim 1 is allowable based on applicant’s remarks filed 11/16/2021 regarding an imaging spectropolarimeter for examining a target with polarized light, the spectropolarimeter comprising: B) a three-camera system comprising: 1) a first camera unit comprising a first analyzer set to define a 0° polarization direction of light reflected from the target, a first lens and a first multi-pixel sensor, 2) a second camera unit comprising a second analyzer set at 45°, relative to the 0° polarization direction, a second lens and a second multi-pixel sensor, 3) a third camera unit comprising a third analyzer set at 90°, relative to the 0° polarization direction a third lens and a third multi-pixel sensor, C) at least two beam splitters adapted to direct a portion of polarized light reflected from the target to each of the first, second and third camera units, D) a processor adapted to produce first second and third polarimetric images of the target utilizing intensity information collected by the first, second and third multi-pixel sensors, wherein the polarized light source also comprises a filter wheel adapted to define a desired spectral range and a polarizer set at 21° relative to the 0° polarization direction, and wherein intensity information collected by the first, second and third multi-pixel sensors is used by the processor to produce polarimetric images of the target, and wherein the first, second and third polarimetric images are imaged simultaneously, as claimed in combination with the rest of the claim limitations, so as to enable an imaging spectrometer with improved contrast and higher resolution imaging of tissue and fundamental structure. 
Claims 2-6 and 13-16 are allowable based on their dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johs et al (US 2015/0219497 A1) discloses a multiple wavelength ellipsometer system for use in thin film characterization is disclosed. The light source for the system may include sequentially scanned multiple light emitting diodes or laser diodes. The polarization state detector may comprise no moving parts, and utilizes economical uncoated glass plates as beam splitters. The system compensates for potential measurement errors induced by misalignment of the input beam angle to the polarization state detector via a paired arrangement of the beam splitters. To provide improved accuracy in the analysis of data acquired by the system, methods herein actively compensate for the relatively large bandwidth of a preferable light emitting diode source.

    PNG
    media_image1.png
    271
    672
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884